Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the claims filed 08/08/2019. 
Claims 1, 4, 6-10, 26, 31-33 and 37-41 have been examined, and all remained pending claims are allowed.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 02/12/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner’s Statement of Reasons for Allowance
Prior Arts:
US 2005/0071438 to Liao 
[0046] Referring to FIG. 5, at block 501, the processing logic creates an internal thread pool to maintain a list of logical thread contexts which may be used by one or more helper threads. At block 502, a new thread team may be created before a main thread enters a delinquent load region (e.g., precomputation region) which may be identified by a compiler. In one embodiment, the new thread team initially contains only the calling thread. According to one embodiment, the compiler may insert a statement, such as start_ helper statement, before the main thread enters the region to activate one or more helper threads. At block 503, when the main thread enters the region, the main thread spawns (via a function call, such as invoke_ helper) one or more helper threads which are created using the resources from the thread pool to perform one or more precomputations, such as prefetching addresses and data, for the main thread. According to one embodiment, if no logical processor is available for executing the spawned helper threads, the helper threads may be created and placed in a run queue for the thread team for subsequent execution. In one embodiment, the run queue may be associated with a time-out. The request to invoke a helper is simply dropped (e.g., terminated) after the time-out period expires, assuming that the prefetch will no longer be timely. This is different from traditional task-queue model for parallel programming, where each task needs to be executed. 

US 2010/0257538 to Zhao
[0060] Computer-executable instructions 806 represent any signal processing methods or stored instructions that electronically control predetermined operations on data. In general, computer-executable instructions 806 are computer programs implemented as software components according to well-known practices for component-based software development, and encoded in computer-readable media (such as computer-readable media 804). Computer programs may be combined or distributed in various ways. As shown, PPAES 101, which may further include (not shown) a task graph creation and/or execution engine, is responsible for creating and executing task graphs (including creating and deleting task objects and data objects), work item/queue and/or scheduling management, and managing thread loop operation. In connection with operation of PPAES 101, computer-readable storage media may store items such as process representations 200, task graphs 300, data objects 303, task objects 302, queues 330 and 340, work items 361, priorities identifiers 830, thread group identifiers 875, cache/memory hierarchy identifiers 871, and scheduling rules 873. 

US 2018/0113965 to Harris
[0153] Many applications may consist of multiple thread types, the most common of these is a master thread and n-1 slave threads, but there are other applications with more complex separation of threads. In some embodiments, is may be assumed that all threads have similar behavior. More heterogeneous workloads may be considered in some embodiments, such as by identifying groups of threads. For example, in one embodiment, separate groups of threads may be identified from the data collected from the machine counters using techniques such as Principle Component Analysis (PCA) it may be possible to use techniques such as Principle Component Analysis (PCA). In other embodiments, thread groupings may be exposed explicitly from the runtime system. The techniques described herein may construct the elements of the job description that differ from thread to thread, thereby allowing the modelling of this more complex environment, according to some embodiments. 

US 2005/0081206 to Armstrong
 [0051] Further details on the operation of the critical path generator 402 and the critical path database 404 that it maintains are provided below. A critical path generation process, shown at reference numeral 500 of FIG. 5 examines the low-level time stamps and other communications (e.g., requests for synchronization or resources) passed between the processing unit 200 and the threads it executes (e.g., the threads 206-210) and watches such information to determine if a cross-thread event (e.g., a fork event, an entry event, a signal event, a wait event, etc.) has occurred (block 502). The critical path generation process 500 generates and maintains a critical path possibility tree including, at any point in the multithreaded program execution, leaf nodes representing an active (i.e., a running or run -queued) thread. Cross-thread events are significant because, as described below, cross-thread events are events that affect the critical path possibility tree generated and maintained by the critical path generation process 500. As described below, based on cross-thread events, leaf nodes are added to or pruned from the critical path possibility tree. For example, when an attempt to acquire a synchronization object by a first thread results in a wait because a second thread holds the desired object, the leaf node of the critical path possibility tree representing the first thread is removed from the tree because the first thread cannot possibly be on the critical path. Alternatively, for example, when a first thread releases a synchronization object for which a second thread is waiting, the second thread restarts execution and a new leaf representing the second thread is added to the critical path possibility tree because the second thread is now active. More particularly, as described below, a fork or signal event potentially creates one or more new leaves in a critical path tree. In contrast, a wait event potentially removes a leaf from the critical path tree. 

US 2018/0063557 to Martel
[0004] In one aspect thereof, a system for asynchronous uploading of live digital multimedia with guaranteed delivery is provided. The system comprises a video encoder disposed on a network, a remote server disposed on the network, at least one decoding client disposed on a device on the network, wherein the video encoder includes a processor, a local storage device, and a memory coupled to the processor, the memory containing computer executable instructions for acquiring video and audio, encoding the video and audio, creating a manifest file, storing the manifest file on the local storage device operatively connected to the video encoder, adding the manifest file to an upload queue, creating a segment file, wherein the segment file is a file having content therein having a particular length of time, storing the segment file on the local storage device, and adding the segment file to the upload queue. The instructions further include initiating at least one upload worker thread, wherein the at least one upload worker thread is a process that performs independently of the acquiring, encoding, creating, storing, and adding steps, and wherein the process performs independently of other upload worker threads, taking a first file from the upload queue, starting by the at least one upload worker thread a communications protocol client, wherein the communication protocol client establishes a connection to the remote server, attempting by the at least one upload worker thread to transmit the first file to the remote server, determining by the at least one upload worker thread if an instability with the connection to the remote server exists, and, if so, repeating the attempting and determining steps, executing by the at least one upload worker thread a data integrity test on the first file by the at least one upload worker thread upon a successful upload of the first file, and repeating, if the data integrity test fails, the attempting, determining, and executing steps.

The prior art of record (Kisiel in view of Leonelli, Pandey, Liao, Zhao, Harris, Armstrong, and Martel) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... wherein the master process comprises a master thread and a thread pool comprising a plurality of slave threads, wherein the state of each node comprises an unready state, a ready state, a run state or a done state, wherein the state of each connecting edge comprises an uncomplete state or the complete state, and wherein the initializing, by the master process, comprises: determining, by the master thread initially in computation, whether all the nodes in the directed computation graph are in the done state, and if so, resetting the state of a starting node in the directed computation graph to the ready state, setting the states of all the other nodes to the unready state and setting the states of all the connecting edges to the uncomplete state, or otherwise setting, by the master thread, a state of the master thread to a wait state.”.
The prior art of record (Kisiel in view of Leonelli, Pandey, Liao, Zhao, Harris, Armstrong, and Martel) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 26 and 40-41.
The prior art of record (Kisiel in view of Leonelli, Pandey, Liao, Zhao, Harris, Armstrong, and Martel) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 37.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1, 4, 6-10, 26, 31-33 and 37-41 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193